DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05 April 2021 is acknowledged.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 22 March 2019, 01 November 2019, and 05 April 2021 have been entered in full.  Claims 2-5 and 9-116 are canceled.  Claims 1 and 6-8 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Berger et al. (US 2010/0272734 A1; issued 29 October 2010; effectively filed 27 April 2009).
	Claim Interpretation:
The claims recite methods of administering “an ALK7 antagonist, or combination of ALK7 antagonists” for therapeutic effect.  The term “ALK7 antagonist” is defined in the specification as including ALK7 antagonistic mimetics, including agents that directly or indirectly antagonize ALK7-associated co-receptors.  See p. 40, substitute specification received 01 November 2019.  According to Reissmann et al. (2001, Genes & Development 15:2010-2022; of record), ActRIIB is an ALK7-associated co-receptor.  Therefore, an ActRIIB antagonist, such as an ActRIIB antibody, meets the limitation of an “ALK7 antagonist” recited in the instant claims.
	Discussion of how the reference discloses the claimed invention:
Berger et al. teach a method for treating kidney disease (including kidney fibrosis, a disease characterized by kidney inflammation and kidney tissue damage), the method comprising administering to a subject in need thereof an effective amount of the ActRIIB antibody, which is an ALK7 antagonist. See abstract; [0026]; [0030]; [0273]; [0277]; and claims 37, 38, 40, 41, and 43.

1 and 6-8 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US 2016/0297867 A1; effectively filed 06 April 2015; of record).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Kumar et al. ‘867 teach a method for treating kidney disease (including kidney fibrosis, kidney inflammation, and kidney tissue damage) comprising administering ALK7:ActRIIB heteromultimers such as heterodimers of ALK7-Fc and ActRIIB-Fc, which are ALK7 antagonists.  See abstract; [0004]; [0012]; [0024]; [0027]; Example 3.

Claim(s) 1 and 6-8 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US 2019/0375820 A1; effectively filed 06 April 2015; of record).

Kumar et al. ‘820 teach a method for treating kidney disease (including kidney fibrosis, kidney inflammation, and kidney tissue damage) comprising administering ALK7:ActRIIB heteromultimers such as heterodimers of ALK7-Fc and ActRIIB-Fc, which are ALK7 antagonists.  See abstract; [0005]; [0025]; Example 3, allowed claims 1, 16, 20-23, 72, 85, 89, 135, 161-173.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 20-23, 72, 85, 89, 135, and 161-173 (now allowed) of copending Application No. 16/251,935 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims are directed to methods for treating kidney disease comprising administering an ALK7 antagonist.  The copending claims are narrower in that they recite specific ALK7 inhibitors, and specific kidney disorders.  However, the species and subgenera recited in the copending claims render obvious the larger genera recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  However, since ‘935 is now allowed, the instant provisional rejection will become non-provisional as soon as the copending applications issues as a patent.

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
14 April 2021